                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

KARRI DALTON as the Personal representative of the
Estate of NIKKI BASCOM, deceased, and Next Friend to
M.B., a minor child and A.C., a minor child,

               Plaintiff,

       v.                                                   No. 17cv-1143-WJ-GBW

TOWN OF SILVER CITY, ex rel.
SILVER CITY POLICE DEPARTMENT,
GRANT COUNTY, ex rel.
GRANT COUNTY SHERIFF'S DEPARTMENT,
SILVER CITY POLICE CHIEF ED REYNOLDS,
CAPTAIN RICKY VILLALOBOS,
THE ESTATE OF MARCELLO CONTRERAS,
DEPUTY JACOB VILLEGAS, DEPUTY FRANK GOMEZ,
and DEPUTY ADAM ARELLANO,

               Defendant.

                  ORDER ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER comes before the Court on the joint request by Plaintiff Karri Dalton as the

Personal Representative of the Estate of Nikki Bascom, deceased, and Next Friend to M.B., a minor

child, and A.C., a minor child against Defendants Grant County, ex rel. Grant County Sheriff's

Department, Deputy Jacob Villegas, Deputy Frank Gomez and Deputy Adam Arellano (the County

Defendants), that the Court approve a proposed settlement between them. (See Doc. 162). On January

24, 2020, Plaintiff and the County Defendants jointly moved for a fairness hearing concerning the

settlement involving the minor children, (Doc. 152). On March 3, 2020—after holding a fairness

hearing—Magistrate Judge Jerry H. Ritter filed his Report and Recommendations (Doc. 162),

recommending that the Court approve the proposed settlement. On March 16, 2020, the Court granted

Plaintiff’s unopposed motion to waive the fourteen-day time period for the parties to object to the
Report and Recommendations, as the unopposed motion indicates that no party has objections. (Doc.

163; Doc. 164).

IT IS THEREFORE ORDERED AS FOLLOWS:

       1. The Magistrate Judge’s Report and Recommendations (Doc. 162) is ADOPTED;

       2. The Joint Motion for Fairness Hearing Concerning Settlement Involving Minor Children

(Doc. 152), as amended by the Notice of Hearing filed February 13, 2020, is GRANTED; and

       3. The settling parties shall file closing documents within 30 days of the entry of this Order.



                                               ________________________________________
                                               UNITED STATES DISTRICT COURT JUDGE




                                                  2
